Exhibit 10.4
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment"), is entered into as of
December 5, 2019 by and among First Busey Corporation ("First Busey”), Busey
Bank (the “Bank,” and together with First Busey, “Employer”) and Jeffrey D.
Jones ("Executive").


                                                     RECITALS


A. Employer and Executive entered into an Employment Agreement effective as of
August 19, 2019 (the “Employment Agreement”), pursuant to which Executive serves
as Executive Vice President, Chief Financial Officer.


B. Employer and Executive wish to amend certain terms and provisions of the
Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties contained herein, the parties hereby
agree as follows:


1. Section 4(d) of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:


(d) Good Reason.  Executive may terminate his or her employment for “Good
Reason” within 120 days after Executive has actual knowledge of the occurrence,
without the written consent of Executive, of one of the following events that
has not been cured within 30 days after written notice thereof has been given by
Executive to Employer setting forth in reasonable detail the basis of the event
(provided that such notice must be given to Employer within 90 days of Executive
becoming aware of such condition).  “Good Reason” means the occurrence of any
one (1) or more of the following, without Executive’s prior consent:  (i) a
material adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect from time to time; (ii) a reduction
in Executive’s Base Salary, unless such reduction applies to all similarly
situated senior executives of Employer; (iii)  Employer changes the primary
location of Executive’s employment to a place that is more than fifty (50) miles
from Executive’s primary location of employment as of the Effective Date; (iv)
Employer otherwise commits a material breach of its obligations under this
Agreement; or (v) during the first two (2) years following a Change in Control,
there occurs (A) a change in reporting line such that the individual to whom
Executive reports is someone other than the Chief Executive Officer of the
Surviving Entity (as defined below), or if applicable, the ultimate parent
corporation thereof or (B) a reduction in Executive’s performance bonus or
long-term incentive opportunities, in each case, as compared to the amount of
the most recent performance bonus that Employer actually paid to Executive and
the grant date value of the most recent equity awards that Employer actually
granted to Executive pursuant to Sections 3(b) and 3(c), respectively, prior to
such Change in Control.  Executive’s continued employment during the 120-day
period referred to above in this Section 4(d) will not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.


2. Section 6(c)(iv)(B) of the Employment Agreement is hereby amended by (a)
changing the reference to “Section 7(c)” therein to a reference to “Section
6(c)” and (b) changing the reference to “Section 7(b)” therein to a reference to
“Section 6(b)”.


3. Section 6(d)(iii) of the Employment Agreement is hereby amended by (a)
changing the reference to “50%” in clause (A) thereof to a reference to “60%”
and (b) changing the reference to “50%” in clause (C) thereof to a reference to
“a majority”.


4. Except as specifically amended by this Amendment, the Employment Agreement
shall remain in full force and effect.
[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


FIRST BUSEY CORPORATION and
BUSEY BANK
 
 
By:/s/ Van A. Dukeman
Van A. Dukeman
President and Chief Executive Officer
of First Busey Corporation and Chairman of the Board of Busey Bank
 
 
 
 
EXECUTIVE
 
 
/s/ Jeffrey D. Jones
Jeffrey D. Jones
 
 


